                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 ALPHONSO MCPHERSON,                     )        Case No. 1:20-cv-00639
                                         )
 Plaintiff,                              )        Judge J. Philip Calabrese
                                         )
        v.                               )        Magistrate Judge David A. Ruiz
                                         )
 CUYAHOGA COUNTY, et al.,                )
                                         )
 Defendant.                              )
                                         )

                              OPINION AND ORDER

       Plaintiff Alphonso McPherson, a pretrial detainee in the Cuyahoga County jail

at all relevant times, brought this civil rights action alleging that various jail staff

used excessive force against him and denied him adequate medical treatment. Four

dispositive motions are before the Court. First, the County Defendants move to

dismiss the claims against them under Rule 12(b)(6). (ECF No. 63.) Defendant Eric

Ivey and Defendant Ken Mills each move to dismiss the claims against them in their

individual capacities.   (ECF No. 57 & ECF No. 61.)         Finally, the MetroHealth

Defendants move for judgment on the pleadings. (ECF No. 60.) For reasons that

follow, the Court GRANTS IN PART AND DENIES IN PART the County

Defendants’ motion; GRANTS the motions of Mr. Ivey and Mr. Mills; and GRANTS

IN PART AND DENIES IN PART the MetroHealth Defendants’ motion.

       In addition, Defendant Nicholas Evans, a County employee, moved for leave to

file a motion to dismiss the State-law claims against him. (ECF No. 74.) The request

for leave is unopposed, and Mr. Evans’s arguments for dismissal relate to the statute
of limitations on a particular claim that the County Defendants and Plaintiff fully

briefed. Accordingly, the Court GRANTS Mr. Evans leave and considers his motion

to dismiss timely filed. Because the grounds on which he seeks dismissal have been

otherwise fully briefed, no further briefing is necessary, and the Court takes up his

motion to dismiss along with the County Defendants’ motion. For reasons that follow,

the Court GRANTS Mr. Evans’s motion to dismiss. Plaintiff also moves to certify a

question to the Supreme Court of Ohio. (ECF No. 65; ECF No. 74-1.) For reasons

that follow, the Court DENIES that motion.

                             STATEMENT OF FACTS

      Taking the facts alleged in the amended complaint as true and construing

them in Plaintiff’s favor, as the Court must on the motions before it, Mr. McPherson

bases his claims on the following facts.

      A.     Plaintiff’s Arrest

      Mr. McPherson was arrested on March 2, 2018 and held in the Cuyahoga

County jail as a pretrial detainee. (ECF No. 36, ¶ 23, PageID #795.) During his

arrest, police officers fired at him, resulting in a gunshot wound to his left shoulder.

(Id.) Plaintiff’s open gunshot wound received some care when he was transported to

the jail, but required further attention, including changing the dressing on the

bandage. (Id., ¶ 24.) Mr. McPherson requested additional care, which he did not

receive, and his wound was not treated regularly. (Id., ¶ 25.) His wound became

infected by March 8 or 9, 2018. (Id., ¶ 27, PageID #796.)

      Plaintiff alleges overcrowding in the jail required him to sleep on the floor,

increasing his risk of infection. (Id., ¶ 26.) To draw attention to the lack of medical

                                              2
care he received and the overcrowded conditions in the jail, Mr. McPherson

eventually “became vocal and he physically remained stationary and refused to follow

direction” from several Defendants, including Corrections Officers Boster Robert,

Delmar Beckham, and Ralph Hannum, and Corporal Nicholas Evans. (Id., ¶¶ 28–29.)

      B.      Events Underlying Plaintiff’s Claims

      The events at the heart of Plaintiff’s claims largely took place over two days in

March 2018.

              B.1.   The Events of March 8, 2018

      On March 8, 2018, Defendants Sergeant Christopher Phillips, Corrections

Officers Boster Robert, Delmar Beckham, and Timothy Brown, and Corporals

Nicholas Evans, James Corso, and other unknown sergeants placed Mr. McPherson

on suicide watch as an excuse to isolate him. (Id. ¶ 30, PageID #796–97.) Those

Defendants forced him into an “ice cold” room and forcibly stripped him naked to

punish him for complaining about the lack of medical care and other jail conditions.

(Id., ¶ 31.) Mr. McPherson informed these Defendants that he suffers from sickle cell

anemia and that the cold room could trigger a painful sickle cell crisis for him. (Id.)

      Once Mr. McPherson was naked, these Defendants used pepper or chemical

spray on his face in further retaliation for his earlier complaints. (Id., ¶¶ 33–34.)

Then, they strapped Mr. McPherson in a restraint chair and left him for several hours

without adequately rinsing the chemicals from his face or eyes so that his eyes burned

for several days. (Id., ¶¶ 35–36 & 39, PageID #797–98.) Plaintiff alleges Corporal

Evans in particular used “unnecessary and unreasonable force in placing Plaintiff in



                                              3
the restraint chair.” (Id., ¶ 38, PageID #798.) Cameras in the room presumably

recorded these events. (Id., ¶ 37.)

             B.2.   The Next Day (March 9, 2018)

      The next day, on March 9, 2018, Corrections Officers Ralph Hannum, Brandon

Smith, William Wacasey, Jermaine Clemente, and Antonio Brunell, an unknown

employee, Corporal Robert Moore, and Sergeants James Kelley and one of the

unknown sergeants repeated the same acts against Mr. McPherson as the day before.

(Id., ¶ 41–44, PageID #798–99.) Defendants Smith, Moore, Wacasey, and Kelly forced

Plaintiff into the restraint chair.   (Id., ¶ 43.)   Just as the day before, cameras

presumably recorded these events. (Id., ¶ 45.)

             B.3.   Continued Lack of Medical Care

      Mr. McPherson did not receive any medical care while isolated on March 8 and

9, 2018. (Id., ¶ 56, PageID #82.) After the encounter with the individual Defendants

implicated in the March 8 incident, Defendants Grace LeGreca and Peggy Wheeler,

who are both nurses at the jail, saw or interviewed Plaintiff; however, they either did

not provide him medical care or failed to document or report that his gunshot wound

required medical care. (Id., ¶¶ 49–52, PageID #800–01.) Similarly, Corrections

Officer Haden knew about the events on March 8 and 9, but did not report,

investigate, or remedy the situation. (Id., ¶¶ 53–54, PageID #801.)

      Plaintiff also alleges the Sergeant and Corporal Defendants and Mr. Pinkney,

Mr. Mills, Mr. Ivey, and Dr. Tallman knew about the other Defendants’ conduct on

March 8 and 9, but did not investigate the incidents or Plaintiff’s complaint about the

lack of medical care and bedding. (Id., ¶ 71, PageID #806.)

                                              4
      C.     Additional Allegations of Violations at the Jail

      Beyond the facts specific to Mr. McPherson, Plaintiff bases his amended

complaint on other incidents constituting a pattern or practice of constitutional

violations or other misconduct or mismanagement at the jail.

             C.1.   Prior Similar Incidents

      Plaintiff alleges other incidents similar to Mr. McPherson’s experience

occurred at the jail. (Id., ¶ 91, PageID #813–15.) Only two of the other incidents

described in the amended complaint occurred before March 2018. First, in January

2015, an inmate was forced to the ground, pepper sprayed, and forcibly placed in a

restraint chair. (Id., ¶ 91(A).) And in November 2017, an inmate was pepper sprayed

and physically restrained by several corrections officers. (Id., ¶ 91(I).) Plaintiff does

not allege further factual details surrounding these incidents.

             C.2.   Inspector General Report (February 12, 2019)

      Attached to the amended complaint is a memorandum from the Cuyahoga

County Inspector General to the Ohio Special Assistant Attorney General, dated

April 25, 2019, attaching a report dated February 12, 2019. (ECF No. 36-5.) The

Inspector General prepared the report to inform the Attorney General that his

inspection of the jail revealed reasonable grounds to believe the jail violated State or

federal laws, regulations, or policies. (Id., PageID #852.) The Inspector General

initiated the investigation in September 2018, several months after the incidents

Mr. McPherson alleges violated his rights.         (Id., PageID #858.)   But the report

incorporates information from as early as 2012, including jail staffing numbers from



                                               5
2014 to 2018, annual state inspection reports from 2012–2013 and 2015–2017, and

annual Sherriff’s Department reports from 2015–2017. (Id., PageID #868.)

        The Inspector General’s report identifies several problems—and potential

violations—at the jail. “Every year since 2012, the [jail]’s average daily prisoner

population exceeded the level permitted by its certification.” (Id., PageID #859; see

id., PageID #878.)     Meanwhile, the jail was continuously understaffed with

corrections officers. (Id., PageID #858.) Staff shortages often required corrections

officers to work 16-hour shifts and detainees to be “red-zoned,” a result of

understaffing “that requires a single [corrections officer] to lock down and monitor

multiple prisoner pods.” (Id.)

      The report also makes note of inadequate medical care, finding that “requests

for medical care were allegedly delayed, ignored or deleted from the case tracking

system without receiving care.” (Id., PageID #860.) The Inspector General places

“primary responsibility for correcting management problems” on the “wardens,

Regional Jail Director, and those who supervise them . . . .” (Id.) The report does not

discuss excessive force within the jail, except to note that the jail was deemed

compliant in that area by the 2016 and 2017 State inspections, but found

unsatisfactory by the “2018 USMS Report”—a report of the United States Marshals

Service post-dating the events involving Mr. McPherson. (Id., PageID #914; see also

ECF No. 36, ¶ 84, PageID #811.)

             C.3.   Alleged Policies, Practices, and Customs of the Jail

      Plaintiff alleges that his experience at the jail was consistent with the jail’s

practices, policies, or customs. (Id., ¶ 74, PageID #807.) Relying on the Inspector
                                              6
General’s report (ECF No. 36-5), Plaintiff claims Defendants had a policy whereby

jail detainees were subject to denial of or delay in the delivery of medical care. (ECF

No. 36, ¶ 81, PageID #810.) Further, Plaintiff alleges the County and jail managers

had a policy of subjecting pretrial detainees to excessive force, punishment, or the

denial or delay of medical care by failing to train jail staff. (Id., ¶ 83, PageID #811.)

      In addition to the Inspector General’s report, Plaintiff supports his claims by

referencing the results of a federal investigation of the jail the United States

Marshals Service conducted between October and November 2018.                 (Id., ¶ 84.)

According to Plaintiff, the federal and Inspector General reports both demonstrate

the jail had a custom, policy, and practice of using excessive force and failing to

provide timely medical care to inmates. (Id., ¶ 85, PageID #811.) Further, those

involved in management of the jail at the County and MetroHealth and, in particular,

Defendants Pinkney, Mills, Ivey, and Dr. Tallman ratified, acquiesced in, or approved

these policies and practices. (Id., ¶¶ 85 & 108, PageID #811–12 & 819.)

      Other than the prior incidents and reports, Plaintiff claims the following

support the existence of the alleged policies or customs: (1) concerns regarding jail

conditions expressed in November 2018 by “a number of judges for the Court of

Common Pleas for Cuyahoga County” (id., ¶¶ 84 & 88, PageID #811–12);

(2) Mr. Ivey’s 2019 guilty plea to “obstruction of justice and falsification related to the

performance of his duties at the Jail” (id., ¶ 92, PageID #815); and (3) the November

2018 resignation and indictment of Mr. Mills (id., ¶ 93). The Court notes that these

additional facts all occurred after the alleged violations on March 8 and 9, 2018.



                                                7
                           STATEMENT OF THE CASE

       Plaintiff filed the amended complaint on February 15, 2021. (ECF No. 36.) In

his amended complaint, Plaintiff asserts seven claims against the following

Defendants:

Count                    Claim                             Defendants         ECF No. 36

   1      Denial and/or delay of medical              All Defendants          ¶¶ 109–26,
          care                                                                PageID
                                                                              #819–22

   2      Excessive force, punishment, &              County Defendants       ¶¶ 127–39,
          retaliation                                                         PageID
                                                                              #822–25

   3      Civil claim under R.C. § 2307.60            Certain County         ¶¶ 140–54,
          for criminal act of felonious               Defendants involved in PageID
          assault in violation of R.C.                the March 8 and 9      #825–29
          § 2903.11(A)(1) & attempted                 incidents:
          felonious assault under R.C.
                                                      •   James Kelley
          § 2902.23
                                                      •   March 8 & 9, 2018
                                                          Unknown
   4      Civil claim under R.C. § 2307.60                                    ¶¶ 155–69,
                                                          Sergeants
          for criminal act of assault in                                      PageID
          violation of R.C. § 2903.13(A) &            •   Christopher         #829–32
          attempted assault under R.C.                    Phillips
          § 2902.23                                   •   James Corso
                                                      •   Robert Moore
   5      Civil claim under R.C. § 2307.60            •   Antonio Brunell     ¶¶ 170–82,
          for criminal act of interfering with        •   Nicholas Evans      PageID
          Plaintiff’s civil rights in violation       •   March 9, 2018       #832–34
          of R.C. § 2921.45(A) and the                    Unknown Jail
          attempt to interfere with                       Employee
          Plaintiff’s civil rights under R.C.         •   Boster Robert
          § 2923.02                                   •   Delmar Backham
                                                      •   Timothy Brown
   6      Civil claim under R.C. § 2307.60            •   Ralph Hannum        ¶¶ 183–95,
          for criminal act of the restraint of        •   Brandon Smith       PageID
          Plaintiff’s liberty in violation of         •   William Wacasey     #835–37
          R.C. § 2905.03(A) and the attempt



                                                  8
          in the restraint of Plaintiff’s           •   Jermain Clemente
          liberty under R.C. § 2923.02

   7      Civil claim under R.C. § 2307.60                                  ¶¶ 196–201,
          for criminal act for dereliction of                               PageID
          duty in violation of R.C.                                         #837–39
          § 2921.44(C)(2) and for attempted
          dereliction of duty under R.C.
          § 2923.02

       On the basis of these claims, Plaintiff seeks compensatory and punitive

damages, among other remedies. (Id., PageID #839–40.)

       Defendants have submitted joint briefs according to the following table:

 Defendant Group                      Defendants                   Defendant’s Role

County Defendants        Cuyahoga County                           Operated Jail and
                                                                   Employed Most
                                                                   Defendants

                         Clifford Pinkney (individual &            County Sheriff
                         official capacities)

                         Ken Mills (official capacity)             Regional Jail
                                                                   Director

                         Eric Ivey (official capacity)             Associate Jail
                                                                   Warden

                         James Kelley (individual capacity)        Jail Sergeant

                         March 8 & 9, 2018 Unknown                 Jail Sergeant
                         Sergeants (individual capacities)

                         March 9, 2018 Unknown Jail                Unknown
                         Employee (individual capacity)

                         Christopher Phillips (individual          Jail Sergeant
                         capacity)

                         James Corso (individual capacity)         Jail Corporal

                         Robert Moore (individual capacity)        Jail Corporal

                                                9
Defendant Group               Defendants                 Defendant’s Role

                  Antonio Brunell (individual            Jail Corporal
                  capacity)

                  Nicholas Evans (individual capacity)   Jail Corporal

                  Boster Robert (individual capacity)    Corrections Officer

                  Delmare Beckham (individual            Corrections Officer
                  capacity)

                  Julius Haden, III (individual          Corrections Officer
                  capacity)

                  Timothy Brown (individual capacity) Corrections Officer

                  Ralph Hannum (individual capacity)     Corrections Officer

                  Brandon Smith (individual capacity)    Corrections Officer

                  William Wacasey (individual            Corrections Officer
                  capacity)

                  Jermain Clemente (individual           Corrections Officer
                  capacity)

Eric Ivey         Eric Ivey (individual capacity)        Associate Jail
                                                         Warden

Ken Mills         Ken Mills (individual capacity)        Regional Jail
                                                         Director

MetroHealth       MetroHealth System                     Healthcare Provider
Defendants
                  Dr. Thomas Tallman (individual &       Director of
                  official capacities)                   MetroHealth
                                                         Corrections Medical
                                                         Program

                  Peggy Wheeler (individual capacity)    Jail Nurse

                  Grace Legreca (individual capacity)    Jail Nurse




                                       10
For purposes of resolving the pending motions, the Court considers Defendant

Nicholas Evans as part of the County Defendants even though he is represented by

different counsel.

                                      ANALYSIS

      Before the Court are various dispositive motions under Rule 12(b)(6) and Rule

12(c). “The only difference between Rule 12(c) and Rule 12(b)(6)” is timing. Hunter

v. Ohio Veterans Home, 272 F. Supp. 2d 692, 694 (N.D. Ohio 2003). Rule 12(c)

provides that, once “the pleadings are closed” a party may “move for judgment on the

pleadings.” Fed. R. Civ. P. 12(c).       “A motion for judgment on the pleadings

. . . generally follows the same rules as a motion to dismiss the complaint under

Rule 12(b)(6).” Bates v. Green Farms Condo. Assoc., 958 F.3d 470, 480 (6th Cir. 2020)

(citing D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014)). Therefore, the same

standard applies to all the dispositive motions now before the Court.

      To survive dismissal, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A complaint “states a claim for relief that is plausible, when measured

against the elements” of the cause of action asserted. Darby v. Childvine, Inc., 964

F.3d 440, 444 (6th Cir. 2020) (citing Binno v. American Bar Ass’n, 826 F.3d 338,

345–46 (6th Cir. 2016)). To meet Rule 8’s pleading standard, a complaint must plead

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”        Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). To state a claim, a complaint must “raise a right to relief
                                               11
above the speculative level” into the “realm of plausible liability.” Twombly, 550 U.S.

at 555.

      In assessing plausibility, the Court construes factual allegations in the

complaint in the light most favorable to the plaintiff, accepts the factual allegations

of the complaint as true, and draws all reasonable inferences in the plaintiff’s favor.

Wilburn v. United States, 616 F. App’x 848, 852 (6th Cir. 2015). In reviewing a motion

to dismiss, the Court distinguishes between “well-pled factual allegations,” which it

must treat as true, and “naked assertions,” which it need not. Iqbal, 556 U.S. at 628.

The Court will also not accept as true “[c]onclusory allegations or legal conclusions

masquerading as factual allegations[.]”      Eidson v. Tennessee Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007).

      On a motion under Rule 12(b)(6), the Court’s inquiry is limited to the content

of the complaint, although matters of public record, orders, items appearing in the

record of the case, and exhibits attached to or made part of the complaint may also

be taken into account. Amini v. Oberlin College, 259 F.3d 493, 502 (6th Cir. 2001).

Accordingly, the Court’s review at this stage of the proceedings includes the Inspector

General and federal reports on which Plaintiff relies. See Moderwell v. Cuyahoga

Cnty., 997 F.3d 653, 657 n.2 (6th Cir. 2021).

I.    County Defendants’ Motion to Dismiss

      I.A.   State Claims (Counts 3 through 7)

      Counts 3 through 7 assert claims for civil liability for various criminal acts

brought under Section 2307.60 of the Ohio Revised Code. The County Defendants

and Mr. Evans argue that a one-year statute of limitations bars these claims. (ECF

                                                12
No. 63, PageID #1134; ECF No. 74-1, PageID #1291–92.) Plaintiff argues the statute

of limitations for such claims is not one year, but either four or six. (ECF No. 66,

PageID #1204.) Alternatively, Plaintiff requests the Court certify the issue to the

Ohio Supreme Court. (ECF No. 65.)

      The Court recently considered the statute of limitations at issue and

determined that a one-year limitations period governs claims brought under

Section 2307.60 because nearly every Ohio court that has addressed the issue has

determined the statute contemplates a penalty. Brack v. Budish, No. 1:19-cv-1436,

___ F. Supp. 3d. ___, 2021 WL 1960330, at *5 (N.D. Ohio May 17, 2021). In fact, no

court has yet held otherwise. Id. Applied here, Plaintiff filed suit in State court on

March 8, 2020. (ECF No. 1-1.) The alleged acts underlying Counts 3 through 7

occurred March 8 and 9, 2018. Accordingly, those claims fall outside the one-year

limitations period of Section 2307.60 and are time-barred.

      In Brack, the Court also denied the plaintiff’s request to certify the question of

the proper statute of limitations under Section 2307.60 to the Ohio Supreme Court.

Brack, ___ F. Supp. 3d at ___, 2021 WL 1960330, at *5. The Court denies Plaintiff’s

motion to certify for similar reasons, namely that (1) no court has applied anything

other than a one-year limitations period to claims under Section 2307.60; and (2) the

Court cannot find that the issue satisfies the standard for certification the Ohio

Supreme Court sets—that the issue may be determinative of the proceeding where

Plaintiff has raised other claims. See Brack, ___ F. Supp. 3d at ___, 2021 WL 1960330,

at *5–6.



                                             13
      Because these claims are time-barred, the Court need not address the County’s

argument for dismissal of Plaintiff’s State-law claims on the basis of Ohio’s Political

Subdivision Tort Liability Act. (ECF No. 63, PageID #1121.)

      I.B.     Federal Claims

      The County Defendants argue Counts 1 and 2 fail to state a claim. (ECF

No. 63, PageID #1124–27.) These arguments focus primarily on the sufficiency of the

allegations.

               I.B.1. Count 1

      Count 1 asserts a claim under 42 U.S.C. § 1983, alleging all Defendants

deprived Plaintiff of his constitutional rights to be free from cruel and unusual

punishment, be protected, receive adequate medical care while incarcerated, and be

protected from punishment while a pretrial detainee. (Id., ¶ 111, PageID #819–22.)

                    I.B.1.a. Statute of Limitations

      State law provides the applicable limitations period for Section 1983 claims.

Wilson v. Garcia, 471 U.S. 261, 268–69 (1985). Because Congress did not provide a

specific limitations period for claims under Section 1983, “federal courts must borrow

the statute of limitations governing personal injury actions in the state in which the

section 1983 action was brought.” Banks v. City of Whitehall, 344 F.3d 550, 553 (6th

Cir. 2003) (citing Wilson, 471 U.S. at 275–76). Under Ohio law, “an action based on

a product liability claim and an action for bodily injury or injuring personal property

shall be brought within two years after the cause of action accrues.” Ohio Rev. Code

§ 2305.10(A).    This limitations period governs a Section 1983 claim here.        See



                                             14
Williams v. Schismenos, 258 F. Supp. 3d 842, 853 (N.D. Ohio 2017) (citation omitted);

Nadra v. Mbah, 119 Ohio St.3d 305, 2008-Ohio-3918, 893 N.E.2d 829, ¶ 31.

      Federal law, however, determines when a cause of action accrues and begins

to run. Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir. 2001). Under federal law, the

statute of limitations for a claim for failure to provide adequate medical care while

detained accrues “when the plaintiff knows or has reason to know of the injury which

is the basis of his action . . . .” Collard v. Kentucky Bd. of Nursing, 896 F.2d 179, 183

(6th Cir. 1990) (quoting McCune v. City of Grand Rapids, 842 F.2d 903, 905 (6th Cir.

1988)). Further, “a plaintiff has reason to know of his injury when he should have

discovered it through the exercise of reasonable diligence.” Id.

      Plaintiff claims he was denied medical care for his gunshot wound starting on

March 2, 2018 and from the application of pepper spray on March 8 and 9, 2018. He

was aware of the gunshot wound on March 2, 2018 and the care he received (or did

not receive) after that date, but did not bring this lawsuit until more than two years

later on March 8, 2020. Therefore, Plaintiff’s claim for denial or delay of medical care

for his gunshot wound is time-barred.

      On March 8 and 9, 2018, Plaintiff allegedly sustained new injuries caused by

the alleged lack of medical care after the events of those dates. (See ECF No. 36,

¶ 117, PageID #820.) He filed claims relating to these injuries on March 8, 2020.

Borrowing Ohio’s statute of limitations, the time for filing suit expires on the two-

year anniversary of the date of the incident—not 730 days later. See Hall v. Ohio

Dep’t of Rehab. & Corr., No. No. 2:08-cv-530, 2009 WL 159157, at *2 n.2 (S.D. Ohio



                                              15
Jan. 21, 2009) (citation omitted) (adopting magistrate judge’s report and

recommendation); Combs v. Spence, 5th Dist. Licking No. 2006CA0034, 2007-Ohio-

2210, ¶ 19 (Ohio Ct. App.); Thomas v. Galinsky, No. 2003-G-2537, 2004-Ohio-2789,

¶ 16 (Ohio Ct. App.) (citation omitted).       Therefore, the applicable statute of

limitations does not bar Plaintiff’s claim alleging inadequate medical care relating to

the events of March 8 and 9, 2018.

                    I.B.1.b. Deliberate Indifference

      Next, the County Defendants argue Count 1 states a claim that is “improbable”

because, according to the amended complaint itself, the Nurse Defendants treated

Mr. McPherson on March 8 and 9, 2018. (ECF No. 63, PageID #1125.) “‘Deliberate

indifference’ is the reckless disregard of a substantial risk of serious harm; mere

negligence or even gross negligence, will not suffice.” Santiago v. Ringle, 734 F.3d

585, 591 (6th Cir. 2013). Because Mr. McPherson concedes he received medical care,

the County Defendants argue Plaintiff cannot meet this standard. (ECF No. 63,

PageID #1125.)

      But Plaintiff does not concede he received medical care on these dates. To the

contrary, the amended complaint alleges that Defendants Grace LeGreca and Peggy

Wheeler who are both nurses saw or interviewed Mr. McPherson after the events of

March 8 or 9. (ECF No. 36, ¶¶ 49 & 51, PageID #800–01.) He pleads that each had

subjective and objective knowledge from which they knew of the seriousness of his

condition. (Id., ¶ 49–50, PageID #800.) Construing the allegations in Plaintiff’s favor,

as the Court must on this motion to dismiss, Plaintiff’s claims are not improbable.

Accordingly, the Court declines to dismiss this claim on this ground.
                                              16
                    I.B.1.c. Threadbare Allegations

      Finally, the County Defendants argue the amended complaint fails under the

Rule 8 pleading standard because Plaintiff “does not explain how or when he

requested medical care, who denied the treatment or the result of the denial of

treatment.” (ECF No. 63, PageID #1125.) Once again, the County Defendants read

the amended complaint too narrowly. Plaintiff alleges those involved in the March 8

and 9 incidents, whom he identifies by name, knew of his medical condition and failed

to treat him. That failure, Plaintiff avers, included a failure to take appropriate steps

to decontaminate his eyes and face after the use of chemicals or pepper spray.

Plaintiff also alleges he made specific complaints “at least to Defendants CO

Hannum, CO Clemente, and CO Brunell,” including that the temperature of the

isolation room was dangerous to him and could trigger a sickle-cell attack. (ECF

No. 36, ¶¶ 31, 37, 39, 41 & 45, PageID #797–99.) At this stage in the proceedings,

Plaintiff need only allege a plausible set of facts that, if true, entitles him to relief.

He has done so and sufficiently placed Defendants on fair notice of his claims.

             I.B.2. Count 2

        Count 2 alleges that the County Defendants deprived Plaintiff of his

constitutional rights to be free from cruel and unusual punishment, be protected, be

free from the use of excessive and unreasonable force while incarcerated, and be

protected from punishment and retaliation while a pretrial detainee. (Id., ¶ 128,

PageID #822.)

      Under Section 1983, a pretrial detainee’s claim of excessive force requires “that

the force purposely or knowingly used against him was objectively unreasonable.”

                                               17
Cretacci v. Call, 988 F.3d 860, 869 (6th Cir. 2021) (quoting Kingsley v. Hendrickson,

576 U.S. 389, 397 (2015)). Whether the force used against a pretrial detainee is

objectively unreasonable “turns on the facts and circumstances of each particular

case” as viewed “from the perspective of a reasonable officer on the scene, including

what the officer knew at the time.” Moderwell, 997 F.3d at 661 (quoting Kingsley,

576 U.S. at 397 (cleaned up)). Further, a person may have liability for failure to

intervene to protect against excessive force where (1) “the officer observed or had

reason to know that excessive force would be or was being used, and (2) the officer

had both the opportunity and the means to prevent the harm from occurring.” Turner

v. Scott, 119 F.3d 425, 429 (6th Cir. 1997).

      The County Defendants argue Plaintiff failed to state a plausible failure-to-

intervene claim because it is “[b]ased on vague and conclusory assertions.” (ECF No.

63, PageID #1126.) Further, they maintain that Plaintiff failed to identify who failed

to intervene, how such person knew of the alleged constitutional harm, or how he or

she could have prevented it. (Id.) Contrary to Defendants’ argument, the amended

complaint does not merely recite the elements of the claim. In Count 2, Plaintiff

identifies the specific Defendants who allegedly participated in the March 8 and 9

incidents. (ECF No. 36, ¶ 135, PageID #824.) Those who directly participated in the

incidents would have direct knowledge of the harms alleged and had the means to

prevent the harm from occurring.       Further, the amended complaint avers that

Plaintiff directly complained about the lack of medical care to Corrections Officers

Robert, Beckham, and Hannum, and Corporal Evans (id., ¶ 28, PageID #796) and



                                               18
that Corporal Officer Haden monitored Plaintiff while he was restrained on March 8

and 9, 2018 (id., ¶ 53, PageID #801).        These individuals, too, would have had

knowledge of the harm and opportunity to intervene.

      With respect to Defendants Pinkney, Mills, and Ivey, who did not directly

participate in the alleged attacks, however, the amended complaint does not allege

sufficient facts to infer they had an opportunity to intervene. All Plaintiff alleges

against these Defendants is that there were cameras in the room where he was

restrained and left alone “for a number of hours.” (Id., ¶¶ 37 & 45, PageID #798 &

799.) Even construing the allegations in Plaintiff’s favor, this fact without more fails

to give rise to even an inference that Defendants Pinkney, Mills, and Ivey, who did

not directly participate in the alleged attacks, learned of the incidents through the

cameras or otherwise in time to intervene.

      Accordingly, the Court determines that Plaintiff adequately states a failure-to-

intervene claim in Count 2 against the County Defendants except against

Mr. Pinkney, Mr. Mills, and Mr. Ivey. Also, the County Defendants argue Plaintiff

cannot establish a claim for conspiracy. (ECF No. 63, PageID #1126.) The Court does

not address this argument because the amended complaint does not appear to assert

a conspiracy claim.

      I.C.   Monell Claims

      Counts 1 and 2 raise claims under 42 U.S.C. § 1983 for alleged violations of

Plaintiff’s Fourteenth Amendment rights. (ECF No. 36, ¶¶ 111, 124, 128 & 137,

PageID #819, 821, 822 & 824.) Plaintiff raises these claims against Cuyahoga County

and other Defendants under Monell v. Department of Social Services, 436 U.S. 658
                                              19
(1978). To be liable under Monell, the entity, “through its deliberate conduct,” must

have been “the ‘moving force’ behind the injury alleged” and have “intentionally”

deprived the plaintiff of a federally protected right. Board of Cnty. Comm’rs v. Brown,

520 U.S. 397, 404–05 (1997). Local governing bodies can be sued under Section 1983

only where an official policy or custom causes the alleged constitutional violation.

Johnson v. Hardin Cnty., 908 F.2d 1280, 1285 (6th Cir. 1990) (citing Monell, 436 U.S.

at 690–91).

        An official policy includes “a policy statement, ordinance, regulation, or

decision officially adopted and promulgated . . . .” Johnson, 908 F.2d at 1285 (quoting

Monell, 436 U.S. at 690). In contrast, a custom “has not received formal approval

through . . . official decisionmaking channels.”     Id. (quoting Monell at 690–91).

“Before a custom can be the basis for a civil rights violation, the custom must be ‘so

permanent and well settled as to constitute a ‘custom or usage’ with the force of law.’”

O’Brien v. City of Grand Rapids, 23 F.3d 990, 1004 (6th Cir. 1994) (quoting Feliciano

v. Cleveland, 988 F.2d 649, 655 (6th Cir. 1993) (quoting Monell, 436 U.S. at 691)).

Under Monell and its progeny, there are four ways a plaintiff can demonstrate a

policy or custom that could allow for municipal liability:

        (1) the existence of an illegal official policy or legislative enactment;
        (2) that an official with final decision making authority ratified illegal
        actions; (3) the existence of a policy of inadequate training or
        supervision; or (4) the existence of a custom of tolerance or acquiescence
        of federal rights violations.

Lipman v. Budish, 974 F.3d 726, 747 (6th Cir. 2020) (quoting Burgess, 735 F.3d at

478).



                                               20
         Plaintiff proceeds on theories of ratification, inadequate training or

supervision, and a custom of tolerance or acquiescence. (ECF No. 66, PageID #1199.)

Plaintiff alleges the County, Pinkney, Mills, and Ivey “had in place a policy by way of

custom, practice and/or ratification . . . whereby [jail] detainees were subject to

punishment . . . .” (ECF No. 36, ¶ 79, PageID #809.) The punishment includes using

pepper spray “to retaliate against, punish, and abuse inmates indiscriminately, and

to use such spray from an unsafe distance . . . .” (Id., ¶ 86, PageID #812.) He also

alleges a policy “by way of custom, practice and/or ratification” that subjected

detainees “to the denial and/or delay in the delivery of medical care.” (Id., ¶ 81,

PageID #811.)

         The County Defendants do not appear to argue that the alleged conduct, if true,

would not violate the Fourteenth Amendment. Taking the allegations as true, the

Court assumes for purposes of this motion to dismiss that a constitutional violation

occurred. Next, the Court addresses whether the amended complaint sufficiently

alleges the County Defendants were the “moving force” behind this presumed

constitutional violation under any of the three Monell theories alleged. Fluker v.

Cuyahoga Cnty., No. 1:19-cv-0318, 2019 WL 3718619, at *3–4 (N.D. Ohio Aug. 7,

2019).

               I.C.1. Ratification

         Plaintiff argues the County ratified a custom or policy of providing inadequate

medical care and using excessive force. An entity can be liable under Monell if a final

policymaker ratifies a subordinate’s decision and the basis for that decision.

Feliciano, 988 F.2d at 656 (citing St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988)
                                               21
(plurality opinion)). An official is a final policymaker where the official’s “decisions

are final and unreviewable and are not constrained by the official policies of superior

officials.” Id. at 655 (citing Praprotnik, 485 U.S. at 127).

      Plaintiff alleges the County, Pinkney, Mills, and Ivey “at no time took any

effective action and/or were deliberately indifferent in preventing” the alleged civil

rights violations from occurring. (ECF No. 36, ¶ 94, PageID #815.) Further, he

alleges they “failed to adopt a policy or practice to prevent the other Defendants from

denying and/or delaying needed medical care and treatment to Plaintiff and from the

use of excessive and unreasonable force against Plaintiff.” (Id., ¶ 98, PageID #817.)

Through their alleged inaction, Plaintiff claims the County, Pinkney, Mills, Ivey, the

Sergeant Defendants, and the Corporal Defendants ratified a policy “of physically

punishing its inmates, including pretrial detainees and without just cause to use

excessive, unwarranted force, and in the failure to provide timely medical care . . . .”

(ECF No. 36, ¶ 85, PageID #811; see also id., ¶ 74, PageID #807; ¶¶ 99–100, PageID

#817.) According to Plaintiff, Defendants’ failure to investigate the use of physical

force, maintenance of unconstitutional conditions of confinement, and the denial or

delay of medical care also “constitute[] a ratification” of this conduct. (Id., ¶ 90,

PageID #813.)

      The County Defendants argue Plaintiff has not alleged an official policymaker

ratified the alleged violations. (ECF No. 63, PageID #1120.) They focus on the alleged

lack of investigation and argue Plaintiff’s allegations are conclusory. (Id., PageID

#1120–21.) The Court disagrees. The amended complaint identifies Pinkney, Mills,



                                               22
and Ivey as policymakers at the jail. (ECF No. 36, ¶¶ 17–18 & 79, PageID #793 &

809.) Their role as policymakers is plausible given their positions at the time as

County Sheriff (Pinkney), Associate Warden (Ivey), and Regional Director (Mills).

(Id., ¶¶ 17–18, PageID #793.) Further, the conditions and findings of the Inspector

General’s report attached to the complaint (ECF No. 36-5) support Plaintiff’s

allegations that these alleged policymakers ratified the custom or policy of

inadequate medical care that contributed to Plaintiff’s alleged injuries. For example,

the report indicates that a policy or practice of understaffing corrections officers and

medical staff led to inadequate medical treatment of detainees. (See id., 859–60.)

Therefore, Plaintiff’s claim may proceed on the ratification theory regarding the

denial or delay of medical care.

      But the report does not support Plaintiff’s theory that Defendants ratified a

policy of excessive force. It does not mention excessive force, except to note that the

State inspection observed satisfactory compliance in that area in 2016 and 2017. (Id.,

PageID #914.) Similarly, Plaintiff’s allegations of two prior incidents involving the

use of pepper spray fail to establish a policy by ratification because Plaintiff does not

provide any factual detail to permit an inference that the earlier events amounted to

excessive force. Accordingly, the other events alleged do not support his claim that

an excessive force policy or custom was in place before the March 2018 violations.

(ECF No. 36, ¶ 91(A) & (I), PageID #813 & 814.) Although the second of these alleged

incidents in particular may support an inference of excessive force, the allegations in

the amended complaint are sufficiently threadbare that the incident may also be



                                              23
consistent with a proper use of force. Under the Rule 8 pleading standard, such

competing inferences fail to raise the claim to the realm of plausible liability.

Twombly, 550 U.S. at 555.

             I.C.2. Failure to Train or Supervise

      Plaintiff also alleges the County’s failure to train or supervise demonstrates a

custom of failing to provide necessary medical care and using excessive force. A

municipality is liable for failing to train or supervise where: “(1) the training or

supervision was inadequate for the tasks performed; (2) the inadequacy was the

result of the municipality’s deliberate indifference; and (3) the inadequacy was closely

related to or actually caused the injury.” Ellis ex. rel. Pendergrass v. Cleveland Mun.

Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006).

      Deliberate indifference “is a stringent standard of fault, requiring proof that a

municipal actor disregarded a known or obvious consequence of his action.” Board of

Cnty. Comm’rs, 520 U.S. at 410. The Sixth Circuit “has identified two situations

justifying a conclusion of deliberate indifference in claims of failure to train or

supervise.” Pendergrass, 455 F.3d at 700. First, the “foreseeable consequences that

could result from a lack of instruction” may constitute deliberate indifference. Id. at

700–01 (quoting Brown v. Shaner, 172 F.3d 927, 931 (6th Cir. 1999)). Second, liability

may attach “where the city fails to act in response to repeated complaints of

constitutional violations by its officers.”   Pendergrass, 455 F.3d at 701 (quoting

Brown, 172 F.3d at 931). At this stage of the proceedings, Plaintiff’s inadequate

medical care claim satisfies each.



                                              24
       Plaintiff alleges the County, Pinkney, Mills, and Ivey “had in place a policy by

way of the failure to train its staff that subjects its pretrial detainee[s] to an

environment of excessive force, punishment and/or the denial and/or delay in the

delivery of medical care.” (ECF No. 36, ¶ 83, PageID #811.) He attributes the denial

or delay in medical care “to at least the failure of its staff to follow the proper chain

of command, the lack of experience among [jail] staff, its management[’s] display of

contempt toward its correction officers, the failure to communicate [jail] policies, and

by the failure of oversight in the CCCC jail facility.” (Id.) These allegations have

grounding in the report Plaintiff cites. (Id., ¶ 77, PageID #808.) It is plausible that

failing to train jail staff to follow the proper chain of command and follow jail policy

led to the denied or delayed medical care Plaintiff alleges. Also, the report attached

to the amended complaint supports the claim that Defendants disregarded a known

or obvious consequence of failing to adequately train or supervise jail staff. (ECF

No. 36-5, PageID #859–60.) Plaintiff’s inadequate medical care claim may proceed

on this theory. However, Plaintiff’s claim regarding an excessive force policy again

fails adequately to allege liability on this basis.

              I.C.3. Custom of Tolerance or Acquiescence

       Finally, Plaintiff claims the County tolerated or acquiesced in the alleged

violations by failing to address past similar misconduct. A municipal-liability claim

premised on an inaction theory has four elements:

       (1) the existence of a clear and persistent pattern of violating federal
       rights (in this case, failing to request indigency hearings); (2) notice or
       constructive notice on the part of defendants; (3) the defendants’ tacit
       approval of the unconstitutional conduct, such that their deliberate
       indifference in failing to act can be said to amount to an official policy of
                                               25
      inaction; and (4) that the defendants’ custom was the ‘moving force,’ or
      direct causal link for the constitutional deprivation.

Powers v. Hamilton Cnty. Pub. Def. Comm’n, 501 F.3d 592, 607 (6th Cir. 2007) (citing

Monell, 436 U.S. at 694). The County Defendants argue Plaintiff’s failure “to allege

or provide facts describing instances of past similar misconduct” proves fatal to his

inaction theory of liability. (ECF No. 63, PageID #1118.) The Court disagrees with

respect to the medical care claim, but agrees with respect to the excessive force claim.

      “[C]ontemporaneous or subsequent conduct cannot establish a pattern of

violations . . . .” Connick v. Thompson, 563 U.S. 51, 63 n.7 (2011) (citation omitted).

Plaintiff does allege prior incidents, but only two occurred before March 8 and 9, 2018.

In the first, from January 2015, Plaintiff alleges an individual “was forced to the

ground when a [jail corporal] directly spayed [sic] her face with pepper spray—after

which [she]was forcibly placed into a restraint chair.” (ECF No. 36, ¶ 91(A), PageID

#813.) In the second, from November 2017, Plaintiff alleges a jail inmate “was pepper

sprayed, restrained, and physically [sic] by several” corrections officers. (Id., ¶ 91(I),

PageID #814.) Neither of these alleged prior incidents allege delayed or denied

medical treatment. Further, neither includes enough factual detail to infer the use

of pepper spray or force was excessive or unreasonable. These two incidents, on their

own, do not support the existence of an official policy regarding either inadequate

medical care or excessive force.

      In addition to the two alleged prior incidents, however, the amended complaint

includes as an exhibit the County Inspector General’s investigative report from

February 2019, which is supported by information from as early as 2012. (ECF


                                               26
No. 36-5.) Plaintiff attributes the use of excessive force to “at least the overcrowding

condition and understaffing,” “inadequate planning related to the health and safety

of its inmates,” and “allowing deficiencies in the provisions of medical services” at the

jail. (ECF No. 36, ¶¶ 79–80, PageID #809–810.) He attributes the denial or delay of

medical care to “at least the failure of its staff to follow the proper chain of command,

the lack of experience among [the jail’s] staff, its management [sic] display of

contempt toward its correction officers, the failure to communicate [jail] policies, and

by the failure of oversight in the [jail] facility.” (Id., ¶ 83, PageID #811.)

       The   amended     complaint    notes    the   Inspector   General’s       findings   of

overcrowding, lack of oversight, and inexperienced jail staff, among other issues. (Id.,

¶ 76–77, PageID #808.) Plaintiff claims these same issues contributed to Defendants’

treatment of him while detained. (Id., ¶ 80, PageID #810.) Contrary to the County

Defendants’ arguments, Plaintiff’s allegations of a policy that led to the alleged civil

rights violation based on inadequate medical care are sufficiently specific and

supported by facts and previous conduct found in the Inspector’s report. Plaintiff’s

Monell claim for inadequate medical care can proceed on this theory. His Monell

claim for excessive force is dismissed because the amended complaint and report do

not support a finding that the jail had a pattern or practice of using excessive force.

              I.C.4. Official Capacity Claims Against Pinkney, Ivey, and Mills

       According to the County Defendants, Plaintiff has not stated a valid claim

against Defendants Pinkney, Ivey, and Mills in their official capacities. (ECF No. 63,

PageID #1131.) “[O]fficial-capacity suits . . . represent only another way of pleading

an action against an entity of which an officer is an agent.” Everson v. Leis, 556 F.3d
                                               27
484, 493 n.3 (6th Cir. 2009) (quoting Monell, 436 U.S. at 690 n.55). Because Plaintiff

sued Cuyahoga County, the official-capacity suits against Mr. Pinkney, Mr. Ivey, and

Mr. Mills are superfluous and are dismissed. Foster v. Michigan, 573 F. App’x. 377,

390 (6th Cir. 2014).

      Finally, the County Defendants argue that Plaintiff cannot recover punitive

damages from the County or Pinkney, Mills, and Ivey in their official capacities.

(ECF No. 63, PageID #1133.) Plaintiff concedes he “has no punitive damages claims

against Defendants Pinkney, Mills, Ivey, or Tallman in their official capacity or

against Cuyahoga County.” (ECF No. 66, n.7, PageID #1199.) Because the parties

agree, the Court dismisses Plaintiff’s claims for punitive damages against Cuyahoga

County and Defendants Pinkney, Mills, Ivey, and Tallman in their official capacities.

      I.D.   Individual-Capacity Supervisory Claims

      The County Defendants assert Mr. McPherson failed to plead a viable

supervisor liability claim against Pinkney and the Sergeant and Corporal Defendants

in their individual capacities for their failure to train or supervise. (ECF No. 63,

PageID #1128.)

             I.D.1. Direct Participation

      A failure-to-train or supervise claim against an individual is narrower than

one against a municipality. Essex v. County of Livingston, 518 F. App’x 351, 355 (6th

Cir. 2013). In contrast to such a claim against a municipality, mere failure to act

cannot establish individual liability. Id. (citing Gregory v. City of Louisville, 444 F.3d

725, 751 (6th Cir. 2006)). Instead, the individual must have “encouraged the specific

incident of misconduct or in some other way directly participated in it.” Id. (quoting

                                               28
Phillips v. Roane Cnty., 534 F.3d 531, 543 (6th Cir. 2008)). At the least, the individual

must have “implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers.” Id. (quoting Phillips, 534 F.3d at

543).

        Plaintiff alleges Defendant Pinkney and the Sergeant and Corporal

Defendants were supervisory officers responsible for training the other Defendants,

enforcing regulations, and ensuring compliance with State and federal laws. (ECF

No. 36, ¶¶ 11, 16, & 18 PageID #790 & 793.) He alleges Sergeant Phillips, the

Unknown Sergeants, and Corporals Evans and Corso participated in the events on

March 8, 2018. (Id., ¶ 30, PageID #796–97.) According to Plaintiff, Defendant Evans,

with the help of the others, “forcibly applied pepper or other chemical spray to

Plaintiff’s face” and then forced him into a restraint chair and left him in a cold room,

stripped naked. (Id., ¶¶ 33, 35 & 38, PageID #797 & 798.) He alleges Sergeant Kelley,

an Unknown Sergeant, and Corporals Moore and Brunell used excessive force against

him and denied him adequate medical care on March 9, 2018. (Id., ¶ 41, PageID

#798–99.)

        Plaintiff has sufficiently alleged a failure-to-train or supervise claim against

Sergeants Phillips and Kelley, the Unknown Sergeants, and Corporals Evans, Corso,

and Moore. According to the amended complaint, each directly participated in the

constitutional violations alleged.     But Plaintiff has not sufficiently stated an

individual failure-to-train or supervise claim against Defendant Pinkney.           The

amended complaint does not allege that Pinkney directly participated in the conduct



                                              29
giving rise to the alleged violations or “implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct of the offending officers.” Essex, 518 F.

App’x at 355 (quoting Phillips, 534 F.3d at 543). The Court addresses the claims

against Mr. Ivey and Mr. Mills in their individual capacities separately below.

             I.D.2. Moderwell v. Cuyahoga County

      Just before the close of briefing on the pending motions, the Sixth Circuit

decided Moderwell v. Cuyahoga County, 997 F.3d 653 (6th Cir. 2021), another case

alleging civil rights violations at the jail and involving many of the same Defendants

as this case. There, the plaintiff brought individual-capacity supervisory liability

claims against public officials that included Cuyahoga County Executive Armond

Budish; County Sheriff Clifford Pinkney; George Taylor, who was Pinkney’s

immediate assistant; and Brandy Carney, the Cuyahoga County Chief Safety

Protection Officer. Only one—Pinkney—is also a defendant here.

      The Moderwell Court affirmed a ruling allowing the individual-capacity claims

against these defendants to proceed past the pleading stage. Like some of Plaintiff’s

allegations here (see, e.g., ECF No. 36, ¶¶ 74, 79 & 85, PageID #807, 809 & 811),

Moderwell included claims that Pinkney “knew of a custom, propensity, and pattern”

of jail officials “failing and/or refusing to provide prompt and competent access to and

delivery of medical and mental health assessment, evaluation, care, intervention,

referral, and treatment, to detainees.” Moderwell, 997 F.3d at 664. Nonetheless, the

allegations in Moderwell and here materially differ, resulting in different outcomes

with respect to Plaintiff’s claims against Pinkney.



                                              30
      In Moderwell, the claims arose from the suicide of a detainee at the jail. Most

of the allegations there related to the conditions of the decedent’s confinement and

the medical care, for mental health issues in particular, he received. In addition,

Moderwell tied these allegations to implementation of a regionalization plan, which

allegedly caused or contributed to the constitutional violations resulting in the

detainee’s suicide. The executives named as defendants in Moderwell played various

roles in implementing that regionalization policy.         In contrast, the amended

complaint here makes no allegations regarding the regionalization plan. Although

Plaintiff makes Monell claims regarding medical care, those claims are divorced from

implementation of the regionalization plan and play out differently based on the

different types of care at issue in Moderwell and here. At bottom, from case to case,

whether any individual defendant may have liability for supervisory liability in his

or her individual capacity depends on the particular allegations and, ultimately, proof

at trial. See Jackson v. Cuyahoga Cnty., No. 1:20-cv-02649, 2021 WL 2018853, at

*7–8 (similarly distinguishing Moderwell and dismissing individual-capacity claims

against jail supervisors, including Pinkney).

      Because Plaintiff does not allege that Pinkney engaged in any specific conduct

for which he can be held individually liable, dismissal of the individual-capacity claim

against him is appropriate. Moderwell does not change that determination.

      I.E.   Claims Against Individual County Defendants

      Plaintiff asserts Counts 1 and 2 against several County Defendants in their

individual capacities. The County Defendants argue the allegations against the

individual County Defendants are too generalized among all Defendants to avoid
                                                31
dismissal. (ECF No. 63, PageID #1134.) The County Defendants acknowledge,

however, that the conduct of Corporals Evans and Moore was sufficiently identified

and do not seek their dismissal. (ECF No. 69, PageID #1246 n.2.)

      As for the remaining individual Defendants, the Court determines that

Plaintiff’s allegations are not too generalized, if barely, with the exception of those

regarding Pinkney.      The amended complaint names which specific individual

Defendants allegedly participated in the attacks on March 8 and 9. (ECF No. 36,

¶¶ 30, 41 & 53, PageID #796, 798–99 & 801).             Plaintiff alleges the March 8

Defendants collectively pulled off his clothes, forcibly applied pepper spray to his face,

and ineffectively rinsed his eyes. (Id., ¶¶ 32–33 & 36, PageID #797.) Plaintiff alleges

he complained to Corrections Officers Hannum, Clemente, and Brunell about the lack

of medical treatment and jail conditions before March 9. (Id., ¶ 41, PageID #798–99.)

And he alleges Corrections Officers Smith and Wacasey, Corporal Moore, and

Sergeant Kelley “excessively and forcefully placed Plaintiff in a restraint chair” on

March 9. (Id., ¶ 43, PageID #799.) Also, he alleges Corrections Officer Haden

monitored Plaintiff after he was restrained on both dates. (Id., ¶ 53, PageID #801.)

At the very least, the amended complaint puts each individual Defendant on notice

of the act(s) he allegedly participated in or performed and the date on which the

events occurred.

      Plaintiff does not adequately allege how Pinkney allegedly violated

Mr. McPherson’s constitutional rights in an individual capacity. Therefore, the Court

dismisses the claims against Pinkney in his individual capacity.



                                               32
      I.F.   Qualified Immunity

      Based on the facts alleged, certain County Defendants assert that they enjoy

qualified immunity against Plaintiff’s claims under Section 1983 (Counts 1 & 2).

(ECF No. 63, PageID #1130.)      Qualified immunity protects public officials against

lawsuits for civil damages where their conduct does not violate the plaintiff’s clearly

established constitutional rights. Martin v. City of Broadview Heights, 712 F.3d 951,

957 (6th Cir. 2013) (quotation omitted).     “To survive the motion to dismiss on

qualified-immunity grounds, the plaintiff must allege facts that plausibly make out

a claim that the defendant’s conduct violated a constitutional right that was clearly

established law at the time, such that a reasonable officer would have known that his

conduct violated that right.” Courtright v. City of BattleCreek, 839 F.3d 513, 518 (6th

Cir. 2016) (quoting Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015) (cleaned

up)). Plaintiff bears the burden of establishing that qualified immunity does not bar

suit. Id.

      In evaluating a claim of qualified immunity, the Sixth Circuit directs that a

district court undertake two inquiries, in no particular order.        First, a court

determines whether the facts alleged make out a violation of a constitutional right.

Id. (citing Martin, 712 F.3d at 957). Second, the court asks if the right at issue was

clearly established at the time such that a reasonable person would know that his

conduct violated that right. Id. A plaintiff must satisfy each of these steps for his

claim to proceed. Id. (citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)). Under

the law of this Circuit, “it is generally inappropriate for a district court to grant a

12(b)(6) motion to dismiss on the basis of qualified immunity.” Wesley v. Campbell,
                                             33
779 F.3d 421, 433 (6th Cir. 2015). Although insubstantial claims should be decided

at the earliest stage of litigation possible, that point usually arises at summary

judgment. Id. 433–34.

               I.F.1. Clearly Established Right

      At the time of the events at issue, the Fourteenth Amendment protected the

right of a person in pretrial detention to be free from excessive force. Hopper v.

Plummer, 887 F.3d 744, 751 (6th Cir. 2018) (citing Phelps v. Coy, 286 F.3d 295,

299–300 (6th Cir. 2002)). “[T]he Due Process Clause protects a pretrial detainee from

the use of excessive force that amounts to punishment.” Graham v. Connor, 490 U.S.

386, 395 n.10 (1989). The Fourteenth Amendment also protects the right of pretrial

detainees to receive necessary medical care that they otherwise cannot seek out

because they are detained. Owensby v. City of Cincinnati, 385 F. Supp. 2d 626, 654

(S.D. Ohio 2004) (collecting cases). Under precedents such as these, any argument

that Mr. McPherson did not have a clearly established right under the Fourteenth

Amendment to receive medical care and be free from excessive force while detained

lacks merit.

               I.F.2. Alleged Facts as to Excessive Force

      A plaintiff can prevail on a claim of excessive force “by providing only objective

evidence that the challenged governmental action is not rationally related to a

legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015). This inquiry does not turn on the

subjective intent of the officer involved; instead, the standard is objective, examining

what a reasonable officer on the scene knew at the time. Id. at 397–98. In assessing

                                              34
objective reasonableness, the Supreme Court identified the following additional

considerations as a non-exhaustive list: (1) “the relationship between the need for

the use of force and the amount of force used”; (2) “the extent of the plaintiff’s injury”;

(3) “any effort made by the officer to temper or to limit the amount of force”; (4) “the

severity of the security problem at issue”; (5) “the threat reasonably perceived by the

officer”; and (6) “whether the plaintiff was actively resisting.” Id. at 397. These

considerations protect an officer who acts in good faith. Id. at 399.

       On March 8, 2018, Plaintiff apparently was complying with orders to remove

his clothes when Defendants forcibly removed them, restrained him, applied pepper

spray, and left him in a restraint chair without thoroughly rinsing his eyes. (ECF

No. 36, ¶¶ 32–35 & 41–44, PageID #797–99.) Defendants’ alleged motivation for their

conduct both days was that Plaintiff requested medical attention and complained

about jail conditions. (Id., ¶¶ 30 & 42, PageID #796 & 799.) Plaintiff admits he

disobeyed orders in protest on or before March 8, but the amended complaint does

not suggest he threatened any Defendant with force. The allegations show little

relationship between the amount of force needed and the amount of force used. Also,

Plaintiff does not allege Defendants attempted to temper the use of force, or that he

actively resisted the officers. Considering these facts from an objectively reasonable

officer’s view, Plaintiff has alleged sufficient facts to survive Defendants’ motion to

dismiss based on qualified immunity on the excessive force claim at this stage of the

proceedings.




                                               35
             I.F.3. Alleged Facts as to Inadequate Medical Care

      “Deliberate indifference to the serious medical needs of pretrial detainees

normally constitutes a substantive due process violation.” Jones v. City of Cincinnati,

521 F.3d 555, 560 (6th Cir. 2008) (cleaned up). “Deliberate indifference requires that

the defendants knew of and disregarded a substantial risk of serious harm to [the

pretrial detainee’s] health and safety.” Id. (quoting Estate of Owensby v. City of

Cincinnati, 414 F.3d 596, 603 (6th Cir. 2005). The amended complaint contains

sufficient allegations that Defendants acted with deliberate indifference to survive

dismissal.   Plaintiff alleges he told the March 8 Defendants that the “ice cold”

isolation room could trigger an attack of sickle cell anemia. (ECF No. 36, ¶ 31, PageID

#797.) Also, Defendants left Plaintiff restrained without rinsing the pepper spray

from his face and eyes. (Id., ¶¶ 36 & 44, PageID #797 & 799.) Their failure to treat

or address Plaintiff’s injuries caused him pain for days afterward. (Id., ¶¶ 39 & 46,

PageID #798 & 800.) On these facts, the alleged failure to provide medical care was

not objectively reasonable.    Therefore, Defendants are not entitled to qualified

immunity on that claim at this stage of the proceedings.

                                    *     *        *

      In sum, Plaintiff’s State-law claims in Counts 3 through 7 are time-barred as

is Plaintiff’s claim that he did not receive medical care for his gunshot wound.

Plaintiff’s claims for denied or delayed medical care (Count 1) may proceed against

the County under Monell, but his claim against the County regarding excessive use

of force (Count 2) may not. The official capacity claims against Pinkney, Mills, and



                                              36
Ivey are dismissed because they duplicate Plaintiff’s Monell claims. Counts 1 and 2

may proceed against the individual Defendants, with the exception of Pinkney.

II.   Mill’s and Ivey’s Motions to Dismiss

      Plaintiff also asserts Counts 1 and 2 against Mr. Ivey, the associate jail warden

at the time of the events alleged, and Mr. Mills, the regional jail director. He alleges

each is individually liable under Section 1983 for denying or delaying necessary

medical care (Count 1) and for using excessive force (Count 2). They separately move

to dismiss on two grounds. (ECF No. 57 & ECF No. 61-1.) First, they argue that the

amended complaint does not contain sufficient factual allegations to state a claim for

relief against Mr. Ivey and Mr. Mills in their individual capacities. Second, they claim

qualified immunity.

        To sustain a claim under Section 1983 against an individual, a plaintiff must

show the individual is personally responsible for the alleged constitutional violation.

Heyerman v. County of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012).                 But the

allegations related to the events on March 8 and 9, 2018 do not mention Mr. Ivey or

Mr. Mills. Overall, the amended complaint only mentions the two Defendants in their

roles as jail supervisors.     Plaintiff’s general references to the “Management

Defendants” are too vague to hold either Mr. Ivey or Mr. Mills individually liable.

Nor has Plaintiff alleged any other basis that either has individual liability.

      Therefore, the Court agrees that the amended complaint fails to state a claim

against Mr. Ivey and Mr. Mills in their individual capacities. Because Plaintiff’s

allegations against Mr. Ivey and Mr. Mills are insufficient to sustain a claim, the

Court need not address their arguments concerning qualified immunity.
                                              37
III.   MetroHealth Defendants’ Motion for Judgment on the Pleadings

       Plaintiff brings Count 1, denied or delayed medical care, against MetroHealth

System, Dr. Thomas Tallman, and nurses Peggy Wheeler and Grace LeGreca.

       III.A. Claim Against Nurses

       Defendants argue Plaintiff cannot establish that Ms. Wheeler and

Ms. LeGreca, both nurses, were deliberately indifferent.        (ECF No. 60, PageID

#1066.)   As discussed, “‘[d]eliberate indifference’ is the reckless disregard of a

substantial risk of serious harm; mere negligence or even gross negligence, will not

suffice.” Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013). Defendants argue

Plaintiff has merely alleged he received inadequate medical care and that inadequate

care or negligence does not rise to the level of deliberate indifference. (ECF No. 60,

PageID #1067.)

       The amended complaint does not allege Ms. Wheeler or Ms. LeGreca were

aware of Mr. McPherson’s need for medical care to his gunshot wound. Accordingly,

Plaintiff’s claim may not proceed against them on that theory. Otherwise, reading

the amended complaint in Plaintiff’s favor, he alleges Nurses Wheeler and LeGreca

denied or delayed him medical care after the events of March 8 and 9. (ECF No. 36,

¶¶ 50–52, PageID #800–01.) Plaintiff alleges Ms. Wheeler and Ms. LeGreca knew

about his serious medical condition after the alleged incidents and for some length of

time did not provide him medical care. Defendants interpret the allegations to mean

Plaintiff received some medical care and argue providing inadequate medical care

falls far short of the standard for deliberate indifference. On a motion to dismiss, the

Court must read the alleged facts in Plaintiff’s favor, and Plaintiff pleads facts

                                              38
alleging both nurses were aware of a serious medical condition and did not provide

him medical care. Whether the evidence will ultimately support Plaintiff’s claims

presents a different question. Accordingly, Ms. Wheeler and Ms. LeGreca are not

entitled to judgment on the pleadings.

      The Court also determines Ms. Wheeler and Ms. LeGreca are not entitled to

qualified immunity at this stage of the proceedings.        The Court has already

determined that pretrial detainees like Mr. McPherson have a clearly established

right to receive necessary medical care. For the reasons discussed, Plaintiff alleges

sufficient facts to show Ms. Wheeler’s and Ms. LeGreca’s conduct violated that right.

      III.B. Claim Against Dr. Tallman

      Plaintiff asserts Count 1 against Dr. Tallman, director of the MetroHealth

Corrections Medical Program, in his official and individual capacities. Plaintiff’s

claim against Dr. Tallman in his official capacity duplicates the claim against

MetroHealth; therefore, the Court dismisses it. Foster, 573 F. App’x. at 390.

      Regarding the individual capacity claim, Plaintiff argues that Dr. Tallman, as

a policymaker and supervisor at the jail, implicitly authorized, approved, or

knowingly   acquiesced   in   subordinates’   behavior   that   caused   the    alleged

constitutional violations. (ECF No. 68, PageID #1224.) Other than his job title and

general role as a supervisor, the amended complaint does not adequately link

Dr. Tallman’s conduct or knowledge of his subordinates’ conduct to the alleged

constitutional violations. The amended complaint does not give rise to an inference

that Dr. Tallman “implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers” or nurses. Essex, 518 F. App’x at
                                              39
355 (quoting Phillips, 534 F.3d at 543). Therefore, the Court grants judgment on the

pleadings in favor of Dr. Tallman in his individual capacity.

       III.C. Claim Against MetroHealth

       Plaintiff alleges MetroHealth is liable for creating a custom or policy pursuant

to which Plaintiff did not receive medical care. (ECF No. 36, ¶ 114, PageID #819.)

Allegations of MetroHealth’s liability hinge on Dr. Tallman’s alleged role as a

policymaker and ratification of deficient medical care, inadequate planning, and

failure to train jail employees. (See ECF No. 68, PageID #1225–26.) Plaintiff argues

the various reports cited in the amended complaint demonstrate these customs or

policies and that Dr. Tallman ratified the denial or delay of necessary medical

services by not acting. (Id., PageID #1227.)

       The amended complaint does not support Plaintiff’s claim that MetroHealth is

liable for a policy or established custom of withholding medical care. Plaintiff fails to

state facts giving rise to an inference that the policies and customs alleged are

MetroHealth’s or Dr. Tallman’s. The allegations that MetroHealth or Dr. Tallman

ratified the County’s alleged policies or customs are conclusory and unsupported by

any meaningful factual allegations other than Dr. Tallman’s association with

MetroHealth and his position as director of the medical program at the jail. (See, e.g.,

ECF No. 36, ¶¶ 20–21, 71, 74, 79, 85, 87, 89–90, 94, PageID #794, 806, 807 & 812–13,

815.) Plaintiff also alleges MetroHealth “tolerated the systemic denial or delay or

medical care to [jail] inmates,” but only supports his claim with vague reference to

“conduct [that] historically existed in the [jail] at least since 2012 . . . .” (Id., ¶ 96,

PageID #816.) Further, MetroHealth is only mentioned in the Inspector General’s
                                               40
report as a partner of the jail that provides medical services. (ECF No. 36-5, PageID

#866.)     Accordingly, the amended complaint fails to state a claim against

MetroHealth.

         Finally, MetroHealth seeks judgment on the pleadings to the extent the

amended complaint asserts an equal protection violation. (ECF No. 60, PageID

#1069–70.)     But the amended complaint makes clear that the equal protection

violation alleged arises from the alleged discriminatory delay or denial of medical

care and treatment as retaliation for Mr. McPherson’s complaints. (ECF No. 68,

PageID #1219.) In this respect, although the amended complaint asserts an equal

protection violation, the Court reads that allegation as duplicative of Plaintiff’s other

claims.     Because those other claims provide specific standards for evaluating

Plaintiff’s allegations regarding the delay or denial of medical care, and because

Plaintiff fails sufficiently to develop his equal protection argument beyond that (see

ECF No. 68, PageID #1219), the Court grants MetroHealth judgment on the

pleadings on the equal protection claim and otherwise stands on its rulings above.

                                      *    *        *

         To summarize, Plaintiff’s claim that Nurses Wheeler and LeGreca denied or

delayed him medical care after the events of March 8 and 9 may proceed, but his

claim that they denied him medical care to his gunshot wound may not proceed. The

Court dismisses the claims against Dr. Tallman and MetroHealth System as well as

Plaintiff’s equal protection claim.




                                               41
IV.   Local Rule 7.1

      Plaintiff raises one final procedural matter that bears on the motions at the

pleading stage. Plaintiff asks the Court to deny or strike the County Defendants’

motion to dismiss and the MetroHealth Defendants’ motion for judgment on the

pleadings because neither complies with Local Rule 7.1(f). (ECF No. 66, PageID

#1183; ECF No. 68, PageID #1217.) Plaintiff correctly points out that these briefs do

not comply with the Local Rules. Both motions are more than 15 pages but do not

include the items Local Rule 7.1(f) requires for such memoranda. Had Plaintiff raised

this issue within a day or two of the filing of the offending briefs, the Court would

have stricken them and provided Defendants a short period to comply with the Local

Rules to afford the parties the opportunity to present the merits of their respective

positions and have them decided. Because the parties were able to brief the issues

despite Defendants’ noncompliance, the Court declines to deny or strike the motions

at this point. However, the Court admonishes the parties to comply in good faith with

all applicable rules and the Court’s civil standing order in the future.

                                   CONCLUSION

      For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN

PART the County Defendants’ motion (ECF No. 63); GRANTS Mr. Evans’s motions

(ECF No. 74 & 74-1); GRANTS the motions of Mr. Ivey and Mr. Mills (ECF No. 57 &

ECF No. 61); and GRANTS IN PART AND DENIES IN PART the MetroHealth

Defendants’ motion (ECF No. 60). In the following table, the Court summarizes

which claims may proceed against which Defendants (in their individual capacities)

and which claims are dismissed:

                                              42
Count      Claim           Theory          Proceeds Against       Dismissed As To

                       Care to gunshot    None                   All
                       wound

                       Care after         Cuyahoga County        Dr. Tallman
                       March 8 & 9,       James Kelley           MetroHealth Systems
                       2018
                                          March 8, 2018          Clifford Pinkney
                                          Unknown Sergeants      Ken Mills
                                          March 9, 2018          Eric Ivey
                                          Unknown Sergeants
                                          Christopher Phillips
                                          James Corso
                                          Robert Moore
                                          Antonio Brunell
        Denial                            Nicholas Evans
        and/or delay                      March 9, 2018
  1
        of medical                        Unknown Jail
        care                              Employee
                                          Boster Robert
                                          Delmar Beckham
                                          Julius Haden, III
                                          Timothy Brown
                                          Ralph Hannum
                                          Brandon Smith
                                          William Wacasey
                                          Jermain Clemente
                                          Peggy Wheeler
                                          Grace LeGreca

                       Equal Protection   None                   All




                                            43
Count      Claim            Theory         Proceeds Against       Dismissed As To

                                          James Kelley           Cuyahoga County
                                          March 8, 2018          Clifford Pinkney
                                          Unknown Sergeants
                                                                 Ken Mills
                                          March 9, 2018          Eric Ivey
                                          Unknown Sergeants
                                          Christopher Phillips
                                          James Corso
                                          Robert Moore
                                          Antonio Brunell
        Excessive                         Nicholas Evans
                        Excessive force
        force,
  2                     on March 8 & 9,   March 9, 2018
        punishment,
                        2018              Unknown Jail
        & retaliation
                                          Employee
                                          Boster Robert
                                          Delmar Beckham
                                          Julius Haden, III
                                          Timothy Brown
                                          Ralph Hannum
                                          Brandon Smith
                                          William Wacasey
                                          Jermain Clemente

 3–7    Civil claims                      None                   All
        under R.C.
        § 2307.60

        SO ORDERED.




                                            44
Dated: July 8, 2021




                      J. Philip Calabrese
                      United States District Judge
                      Northern District of Ohio




                           45
